In an action, inter alia, to recover damages for personal injuries pursuant to the Jones Act (46 USC Appendix § 688), the plaintiff appeals from an order of the Supreme Court, Kings County (Hubsher, J.), dated December 22, 2004, which granted the defendant’s motion for partial summary judgment dismissing the second cause of action to recover damages for failure to provide maintenance and cure except insofar as the second cause of action sought out-of-pocket expenses.
Ordered that the appeal is dismissed as academic, with costs.
In light of our disposition of related appeals from orders dated December 22, 2005, and April 19, 2006, this appeal has been rendered academic (see Psomatithis v Transoceanic Cable Ship Co., Inc., 39 AD3d 837 [2007] [decided herewith]).
Motion by the respondent to dismiss an appeal from an order of the Supreme Court, Kings County, dated December 22, 2004, on the ground that the appeal has been rendered academic by two orders of the same court dated December 22, 2005, and April 19, 2006, respectively. By decision and order on motion of this Court dated June 9, 2006, the motion was held in abeyance and was referred to the Justices hearing the appeal for determination upon the argument or submission of this appeal and the appeals from the orders dated December 22, 2005, and April 19, 2006, pending under Appellate Division docket Nos. 2006-05161 and 2006-05166, respectively.
Upon the papers filed in support of the motion, the papers filed in opposition thereto, and upon the argument of the appeals, it is
Ordered that the motion is denied as academic. Schmidt, J.E, Santucei, Krausman and Covello, JJ., concur.